DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 Response to Amendment
In response to the amendment filed February 4, 2022:
Claims 17-19 and 22-25 are pending;
The previous 112 rejections have been withdrawn in light of the amendment canceling claims 20-21 and amending claims 23 and 24;
The 102 rejection have been withdrawn in light of the cancelation of claims 20 and 21;
The 103 rejections have been withdrawn in light of the amendment and Applicant’s remarks.
Response to Arguments
Applicant’s arguments, see pages 6-10 of Applicants response, filed February 4, 2022, with respect to Wheadon, Streuer, Wilde and Ohara and further Omae and Iwamura have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
	The claims currently recite the system consisting essential the continuous casting system, which alone produces the continuous profiled strip as recited in claim 17, an expanded metal press and a cutter to manufacture the particular electrodes recited therein.  Upon further consideration, the Examiner agrees with Applicant’s arguments as to the distinctions between the claimed invention and cited prior art of record. 
Allowable Subject Matter
Claims 17-19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	None of the cited prior art of record, alone or in combination are held to teach, suggest or render obvious the system of at least claim 17 for producing electrodes for lead-acid batteries of particular design in claim 17 where the system consists essentially of the continuous casting system, expanded metal press and cutter and the continuous casting system alone produces the continuous profiled strip blank as defined therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725